THE COURT.
The court is unable to concur in a judgment either for remanding the prisoner or discharging him, and, under article VI, section 4, of the constitution, and upon the authority of Ex parte Oates, 2 Cal. App. xiii, [83 Pac. 261], and Ex parte Sauer, 3 Cal. App. 237, [84 Pac. 995], the writ must be regarded as'denied, and it is so ordered.
It is further ordered, that upon the return of the prisoner to the custody of the sheriff, or upon his resumption of the custody of the prisoner, the order for bail pending the proceedings be discharged, and, if money was deposited by him in lieu of bail, that it be returned to him by the clerk of the court.